WARDEN, J.,
dissenting.
I agree with the majority that defendant’s motion for judgment of acquittal, challenging the sufficiency of the evidence to support a conviction of attempted rape, was properly denied by the trial court. I also agree with the majority conclusion that admission of the testimony of the victim, that she realized she could be raped did not constitute reversible error.
I disagree with the majority’s conclusion that the giving of the instruction quoted by the majority did not constitute *474reversible error. The instruction begins by correctly pointing out that the state must prove “conduct which constituted a substantial step toward the commission of the crime * * Then it gives as examples of a substantial step “laying in wait,” “searching for” the victim, “[rjeconnoitering the place contemplated for the commission of the crime” and “[possession of the material to be employed in the commission of the crime * * *.” The examples given constitute comments on the evidence. Here, the evidence was that defendant had physically touched the victim. Telling the jury that a lesser act, such as laying in wait, searching for the victim or looking over the place comtemplated for commission of the crime, would constitute a substantial step toward commission of the crime of rape, is tantamount to telling them that if they found that defendant physically touched the victim they must find that he had taken a substantial step toward commission of the crime, i.e., that he had attempted to commit the crime of rape. See State v. Wright, 31 Or App 1345, 572 P2d 667 (1977). Because it instructs the jury on the probative value of the evidence, it is a comment thereon. R. J. Frank Realty v. Heuvel, 284 Or 301, 309, 586 P2d 1123 (1978). Being a comment on the evidence, it violates ORCP 59E and constitutes reversible error.
Because I would reverse for the error in the instruction, I dissent.
Joseph, Chief Judge, Warren and Newman, JJ, join in this dissent.